DETAILED ACTION
This action is responsive to the amendment filed 5/24/21.
Claims 1-2, 4-11, 13, 15-16 and 19-31 are allowed. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-11, 13, 15-16 and 19-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record neither singly nor in combination teaches the combined limitations of independent claims 1, 19 and 30.
The closest available prior art are Misic and Dunleavy in view of Manstein as presented in the office action dated 5/12/21.
Regarding claim 1, neither Misic or Dunleavy, as modified teach that applying the treatment energy comprises providing an initial treatment to the target tissue by repeatedly applying the energy to the target tissue in a pulsed manner for the exposure duration comprising less than one second; halting application of the pulsed energy to the target tissue for an interval of time comprising between three seconds and three minutes; and providing a secondary treatment to the target tissue after the interval of time, within a single treatment session, by repeatedly reapplying the pulsed energy for the exposure duration comprising less than one second.
Further, the examiner could find neither teaching nor motivation within the prior art of record that would have led one of ordinary skill in the art to modify either Misic or Dunleavy, as modified, to arrive at the claimed invention. Therefore, claim 1 is allowable over the prior art of record. 
Regarding claim 19, neither Misic or Dunleavy, as modified, teach wherein during an interval of time, comprising less than one second, between applications of energy applied to a first area of the target tissue, applying treatment energy to a second area of the target tissue sufficiently spaced apart from the first area of the target tissue to avoid thermal tissue damage of the target tissue; including the step of introducing a phase delay in the activation of the energy emitters of the array to generate treatment energy in a phased manner using a predetermined delay of activation in order to apply treatment energy to each of the first and second areas of the target tissue.
Further, the examiner could find neither teaching nor motivation within the prior art of record that would have led one of ordinary skill in the art to modify either Misic or Dunleavy, as modified, to arrive at the claimed invention. Therefore, claim 19 is allowable over the prior art of record.
Regarding claim 30, neither Misic or Dunleavy, as modified, teach wherein during an interval of time, comprising less than one second, between applications of energy applied to a first area of the target tissue, applying treatment energy to a second area of the target tissue sufficiently spaced apart from the first area of the target tissue to avoid thermal tissue damage of the target tissue, wherein the treatment energy comprises a radio frequency between approximately three to six megahertz, a duty cycle of between approximately 2.5% and 5%.
Further, the examiner could find neither teaching nor motivation within the prior art of record that would have led one of ordinary skill in the art to modify either Misic or Dunleavy, as modified, to arrive at the claimed invention. Therefore, claim 30 is allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM JOSEPH AVIGAN whose telephone number is (571)270-3953.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


ADAM JOSEPH. AVIGAN
Examiner
Art Unit 3739


/ADAM J AVIGAN/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794